           Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                         No. 21-CR-59 (LAP)

DEREK JONES,                                      MEMORANDUM & ORDER

                         Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

       Before the Court is Defendant Derek Jones’s motion,

pursuant to Rule 21(b) of the Federal Rules of Criminal

Procedure, to transfer venue to the Central District of

California.1       The Government opposes the motion.2         For the

reasons below, Mr. Jones’s motion is DENIED.

  I.        Background

       On January 28, 2021, a grand jury in this District indicted

Mr. Jones on three counts: (1) one count of wire fraud, in

violation of 18 U.S.C. §§ 1343 and 2; and (2) two counts of

aggravated identity theft, in violation of 18 U.S.C.

§§ 1028A(a)(1), (b), (c)(5), and 2.            (See Indictment, dated Jan.



       (See Notice, dated May 25, 2021 [dkt. no. 26]; see also
       1

Attorney Declaration (“Marvinny Decl.”), dated May 25, 2021
[dkt. no. 27]; Derek Jones’s Memorandum of Law in Support of His
Motion to Transfer Venue to the Central District of California
(“Def. Br.”), dated May 25, 2021 [dkt. no. 28]; Derek Jones’s
Reply Memorandum of Law in Support of His Motion to Transfer
Venue (“Def. Reply”), dated June 15, 2021 [dkt. no. 35].)

       (See Government’s Memorandum of Law in Opposition to
       2

Defendant’s Motion to Transfer Venue (“Gov’t Opp.”), dated June
8, 2021 [dkt. no. 33].)
                                         1
      Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 2 of 16



28, 2021 [dkt. no. 2], ¶¶ 6, 8, 10).       On the wire fraud count,

the Indictment charges Mr. Jones with running an investment-

fraud scheme by soliciting investments in entities he

controlled--most notably, BlueRidge Realty, a purported real

estate development and investment firm, and Realize Holdings, a

supposed venture capital firm--and then misappropriating the

invested funds.   (See id. ¶¶ 1-3.)      As for the identity-theft

counts, the Indictment charges that, “[d]uring and in relation

to the investment fraud scheme,” Mr. Jones sent emails in two

former employees’ names to “foster the illusion that [Mr.

Jones’s] companies were viable operations with real employees.”

(Id. ¶ 5.)   The Indictment alleges conduct “in the Southern

District of New York and elsewhere.”       (Id. ¶¶ 6, 8, 10).

     On February 9, 2021, Mr. Jones was arrested, pursuant to a

warrant issued in this District, at his home in California.

(See Marvinny Decl. ¶ 3.)     Mr. Jones “was presented that same

day in the Central District of California,” (id. ¶ 3), although

he was arraigned telephonically the next day before this Court,

(see id. ¶ 4).    At that time, counsel from Federal Defenders of

New York was appointed to represent him.        (See id.)    Mr. Jones

also appeared remotely for a May 4, 2021 status conference.

(See id.)    Trial in this matter is scheduled to begin November

1, 2021.    (See Transcript of Conference, dated May 4, 2021 [dkt.



                                    2
         Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 3 of 16



no. 24] at 7:25.)       Pursuant to an agreed-upon schedule, Mr.

Jones filed this motion on May 25, 2021.           (See Notice at 1.)

  II.     Legal Standard

     “Upon the defendant’s motion, the court may transfer the

proceeding . . . against that defendant to another district for

the convenience of the parties, any victim, and the witnesses,

and in the interest of justice.”           FED. R. CRIM. P. 21(b).   When

evaluating a motion to transfer, courts consider the ten factors

enumerated in Platt v. Minnesota Mining & Manufacturing Co., 376

U.S. 240, 243–44 (1964):

     (a) location of the defendants; (b) location of the
     possible witnesses; (c) location of the events likely
     to be at issue; (d) location of relevant documents and
     records; (e) potential for disruption of the
     defendants’ businesses if transfer is denied; (f)
     expenses to be incurred by the parties if transfer is
     denied; (g) location of defense counsel; (h) relative
     accessibility of the place of trial; (i) docket
     conditions of each potential district; and (j) any
     other special circumstance that might bear on the
     desirability of transfer . . . .

United States v. Maldonado-Rivera, 922 F.2d 934, 966 (2d Cir.

1990).     “The convenience of any victim must also be considered.”3

“No one of these considerations is dispositive, and it remains

for the court to try to strike a balance and determine which




     3 United States v. Blondet, No. S5 16-CR-387 (JMF), 2019 WL
5690711, at *2 (S.D.N.Y. Nov. 4, 2019) (quotation marks
omitted); see also FED. R. CRIM. P. 21(b) advisory committee’s
note to 2010 amendment (“This amendment requires the court to
consider the convenience of victims . . . .”).
                                       3
         Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 4 of 16



factors are of greatest importance.”          Maldonado-Rivera, 922 F.2d

at 966 (cleaned up).       In other words, “[d]isposition of a Rule

21(b) motion is vested in the sound discretion of the district

court.”     United States v. Stein, 429 F. Supp. 2d 633, 645

(S.D.N.Y. 2006).

     There is, however, a “general rule that a criminal

prosecution should be retained in the original district.”

United States v. Kirk Tang Yuk, 885 F.3d 57, 74 (2d Cir. 2018)

(quotations marks omitted).        The rationale for that rule is

simple:     “It is the government who bears the burden of proof,

and in putting on its case in chief, it is the government that

must organize and present the majority of the evidence and

witnesses at trial.”       United States v. Ebbers, No. S4 02 Cr.

1144 (BSJ), 2004 WL 2346154, at *2 (S.D.N.Y. Oct. 18, 2004).

Consequently, “[t]he defendant . . . bears the burden of

justifying transfer in light of the Platt factors,” and “[t]hat

burden is not often or easily met.”          United States v. Larsen,

No. 13 Cr. 688 (JMF), 2014 WL 177411, at *2 (S.D.N.Y. Jan. 16,

2014).     Unsurprisingly, “there has been a trend in recent years

away from granting transfers pursuant to Rule 21(b),” due in no

small part to “the massive expansion of technology and the

relative decline in costs for long-distance travel over the past

few decades.”      Blondet, 2019 WL 5690711, at *2 (quotation marks

omitted).

                                       4
         Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 5 of 16



  III. Discussion

     Mr. Jones asserts that this case should be transferred to

the Central District of California because “every Platt factor

favors transfer.”       (Def. Br. at 3.)     The Government counters

that “none of the relevant [Platt] factors counsels sufficiently

in favor of a transfer to overcome the general rule, which

favors the continued prosecution of this case in the Southern

District of New York.”       (Gov’t Opp. at 6.)      The Court considers

each of the Platt factors below, bearing in mind the rule that

criminal prosecutions generally are to be tried in the District

where the charges are filed.         See Kirk Tang Yuk, 885 F.3d at 74.

          a. Location of the Defendant

     The first Platt factor slightly favors transfer.             Mr. Jones

indisputably resides in Los Angeles County,4 although that fact

“has no independent significance in determining whether transfer

to that district would be in the interest of justice.”             Platt,

376 U.S. at 245 (quotation marks omitted).           At the same time,

two of Mr. Jones’s alleged victims (one of whom is a potential

witness) are residents of New York, and Rule 21 also requires



     4 See, e.g., United States v. Blakstad, No. 19 Cr. 486 (ER),
2020 WL 5992347, at *4 (S.D.N.Y. Oct. 9, 2020) (“Although not
dispositive, the first Platt factor weighs in Blakstad’s favor,
as he currently resides in San Diego.”); United States v. Spy
Factory, Inc., 951 F. Supp. 450, 456 (S.D.N.Y. 1997) (“[T]he
fact that all defendants reside in San Antonio weighs in favor
of the transfer of venue, absent other countervailing
considerations.”).
                                       5
      Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 6 of 16



the Court to consider the convenience of “any victim.”          FED. R.

CRIM. P. 21(b).   While it certainly would be more convenient for

Mr. Jones to face trial in Los Angeles, the same can be said for

at least two victims in this District.       In any event, defendants

who reside elsewhere frequently face trial in this District, and

“the inconvenience of having to stand trial outside of one’s

home district, without more, is insufficient to warrant a

transfer.”   United States v. Avenatti, No. 19 CR. 374 (DAB),

2019 WL 4640232, at *2 (S.D.N.Y. Sept. 24, 2019).

     In addition to his residence, Mr. Jones also points to his

family commitments and his obligations to care for his children

as factors favoring transfer.      (See Def. Br. at 4-5.)      Although

the importance of those obligations is not lost on the Court,

the fact of the matter is that “[e]very life is significantly

disrupted during a trial wherever it is held.”         United States v.

Wilson, No. 01 Cr. 53 (DLC), 2001 WL 798018, at *3 (S.D.N.Y.

July 13, 2001).    During trial, Mr. Jones will be in court for

much of the day, which necessarily will prevent him from

monitoring his children’s remote schooling or participating in

extra-curricular activities.      Moreover, as numerous judges in

this District have recognized, during trial “the evenings and

weekends are usually consumed analyzing the evidence that has




                                    6
         Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 7 of 16



been admitted and preparing for the remainder of the trial.”5             In

other words, even if this case is tried in California, there is

a strong likelihood that the children would need to be in Mr.

Jones’s ex-wife’s custody during the trial anyway, and Mr. Jones

does not suggest that his ex-wife cannot properly care for their

children.     Finally, though the Court is mindful of Mr. Jones’s

pending family court case in Los Angeles, Mr. Jones has not

offered any facts to suggest that he will lose custody of his

children or otherwise be unable to participate in the custody

proceedings if trial is held in this District.            That is

especially true because the family court judge has already

denied at least one application to terminate Mr. Jones’s

custodial rights based on the criminal charges he faces here.

(See Def. Reply at 2.)

          b. Location of Witnesses

     The second factor, on the other hand, is neutral.              Although

Mr. Jones has identified several potential witnesses who reside

in California,6 he does not suggest that those witnesses “would



     5 Wilson, 2001 WL 798018, at *3 (Cote, J.); accord, e.g.,
Stein, 429 F. Supp. 2d at 645 (Kaplan, J.); United States v.
Christian, No. 12 Cr. 41 (KBF), 2012 WL 1134035, at *1 (S.D.N.Y.
Apr. 2, 2012) (Forrest, J.); Larsen, 2014 WL 177411, at *3
(Furman, J.).
     6 The Court received, in camera, a list of twenty-four
prospective witnesses that Mr. Jones may call. Of those, the
lion’s share are fact-only witnesses, while some are both fact
                                   (continued on following page)
                                       7
      Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 8 of 16



be unable to testify in this District.”        Blondet, 2019 WL

5690711, at *2 (emphasis added).        In light of that, the mere

fact that “witnesses will be inconvenienced by trial in a

distant forum will not suffice for transfer,” Spy Factory, 951

F. Supp. at 456, especially because technology now enables

witness preparation to be done via videoconference or telephone.

Nor are Mr. Jones’s witnesses the only ones who will testify in

this trial.   The Government has proposed at least two New York-

based witnesses, and it alleges numerous victims not only in

California but also Massachusetts, North Carolina, Oklahoma,

Florida, and abroad.    (See Gov’t Opp. at 9-10.)       The Government

would of course bear the expenses for making those witnesses

available for trial, and, as will be shown more thoroughly

below, Mr. Jones’s indigency will prevent him from having to pay

witness expenses that he cannot afford.

       c. Location of Events

     The third factor is likewise neutral.        Although Mr. Jones

conducted many of his affairs from and in Los Angeles, the

conduct at issue in this case is not confined to California.



(continued from previous page)
and character witnesses. The list contains no character-only
witnesses. The majority of the fact witnesses will purportedly
testify about various of the projects that Mr. Jones’s companies
supposedly invested in. It is unlikely in the extreme that
three or four witnesses would be permitted to testify about a
single project. Thus, the Court discounts the number of
proffered witnesses.
                                    8
         Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 9 of 16



For example, the indictment charges conduct related to a

property located in Washington State.          (See Indictment ¶ 2a.)

And, as mentioned above, Mr. Jones allegedly sought investments

from and communicated with people around the country, including

in this District and many locations on the East Coast that are

closer geographically to New York than to California.             Moreover,

the Government also represents that “key interstate bank wires

originated in New York.”        (Gov’t Opp. at 9-10.)      At base,

“[b]ecause the criminal activity that was alleged to have

occurred in this case was concededly national in scope, the

location of the events at issue favors neither side.”7

          d. Location of Documents

     The fourth factor counsels against transfer.            As Mr. Jones

concedes, “[t]he Government has produced voluminous discovery in

electronic format”--from this District no less--and those

“documents can be accessed just as easily in Los Angeles as in

New York.”     (Def. Br. at 9.)      Those documents can, of course, be

shared with potential witnesses and counsel, regardless of their

location.     Although Mr. Jones’s counsel suggests that “the

majority of the defense’s investigation, including efforts to

obtain relevant documentation, will need to be conducted in the




     7 Spy Factory, 951 F. Supp. at 457; see also Blakstad, 2020
WL 5992347, at *4 (finding third factor to be neutral where some
alleged conduct occurred in California, New York, and Florida).
                                       9
        Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 10 of 16



Los Angeles area,” counsel identifies no documents that he has

been unable to obtain from New York.         (Id.)    Indeed, Mr. Jones

very likely has access to many of the documents related to

BlueRidge Realty and Realize Holdings due to his involvement

with both ventures.      In short, “given technology and the ease of

travel, such inconvenience does not suffice in this day and

age.”    United States v. Chait, No. 17-CR-105 (JMF), 2017 WL

6502228, at *1 (S.D.N.Y. Dec. 18, 2017).

          e. Potential Disruption of Defendant’s Business

        The fifth factor is, at best, neutral.        Mr. Jones avers

that he “is active in multiple business endeavors in the Los

Angeles area” and that one of his ventures (a food hall) will,

“over the next 12 months[,] require nearly constant hands-on

work, and oversight, by him to ensure its success.”            (Def. Br.

at 10.)    But Mr. Jones overlooks the fact that he won’t exactly

be swimming in free time if the case is transferred.            As the

Court has already recognized, “[b]esides the need to be in court

every day, the evenings and weekends are usually consumed

analyzing the evidence that has been admitted and preparing for

the remainder of the trial.”        Wilson, 2001 WL 798018, at *3.

That will severely curtail Mr. Jones availability for outside

business activities.       If anything, as the Government points out,

“a trial in New York would offer defendant the added benefit of

concluding by approximately 2:00 p.m. California time, allowing

                                      10
         Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 11 of 16



for the defendant to attend afternoon meetings remotely.”

(Gov’t Opp. at 13.)       Although the Court recognizes that remote

check-ins are not a perfect substitute for in-person

involvement, the COVID-19 pandemic has shown that a wide variety

of business activities can be conducted remotely.

           f. Expenses to the Parties

     The sixth factor weighs against transfer.            Transferring

this case to California will undoubtedly result in increased

expense to the Government, which would be forced either to (1)

transport existing counsel, investigators, and support staff to

California to try the case or (2) reassign the case to

prosecutors in the local United States Attorney’s Office “who

are wholly unfamiliar with it and who played no role in its

investigation.”       United States v. Pastore, No. 17-CR-343 (NSR),

2018 WL 395490, at *5 (S.D.N.Y. Jan. 11, 2018).            As for Mr.

Jones, he has already been found to be indigent and to qualify

for appointment of counsel.         As a result, “one way or another,”

Mr. Jones “will not have to bear” his “expenses involved in

traveling to, and staying in, this District for trial.”8



     8 Larsen, 2014 WL 177411, at *3. The Court is mindful that,
in the ordinary course, “defendants represented by Federal
Defenders of New York do not petition the Court for costs,
unlike defendants represented by CJA counsel.” (Def. Reply at 8
n.4.) However, “[i]n the event that Federal Defenders cannot
pay for [Mr. Jones] (or his witnesses) to travel to, and stay
in, this District for trial, [Mr. Jones] may apply for an order
                                   (continued on following page)
                                       11
         Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 12 of 16



Likewise, as the Government represents, certain investigative

expenses will also not have to be borne by Mr. Jones.              (See

Gov’t Opp. at 11-13.)        Consistent with that representation,

should the Federal Defenders not be able to pay for necessary

investigative expenses, counsel “may apply for an order

requiring the Government to pay those expenses.”9            In short,

because Mr. Jones is indigent, the Government will bear the

brunt of the financial burden regardless of where this case is

tried.     Accordingly, this factor supports keeping the case here.

           g. Location of Counsel

     The seventh factor also “cuts against transfer.”              Larsen,

2014 WL 177411, at *3 n.4.         Here, the Government’s attorneys are

based at the United States Attorney’s Office for the Southern

District of New York, and Mr. Jones’s counsel is from Federal



(continued from previous page)
requiring the Government to pay those expenses.” Larsen, 2014
WL 177411, at *3 n.3; cf. Spy Factory, 951 F. Supp. at 464
(conditioning “the denial of the transfer motion on the
Government’s representation to make available to the defendant,
upon a good faith showing of need, reasonable funds for
transportation to New York City and for subsistence for the
defendant and witnesses residing in the alternate venue whom he
may reasonably call in his defense” (cleaned up)).
     9 Larsen, 2014 WL 177411, at *3 n.3; see also FED. R. CRIM.
P. 17(b) (“Upon a defendant’s ex parte application, the court
must order that a subpoena be issued for a named witness if the
defendant shows an inability to pay the witness’s fees and the
necessity of the witness’s presence for an adequate defense. If
the court orders a subpoena to be issued, the process costs and
witness fees will be paid in the same manner as those paid for
witnesses the government subpoenas.”).
                                       12
     Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 13 of 16



Defenders of New York.    Although Mr. Jones’s counsel was

appointed in this matter, counsel has worked on this case from

its outset (save for Mr. Jones’s initial appearance).          While

defense counsel’s presence in New York may make it more

difficult for Mr. Jones to meet and confer with his attorney in

person, the benefits of a transfer must be balanced against the

costs.   Transferring this case would require the appointment of

California-based counsel for Mr. Jones, which would almost

certainly result in increased costs and delay for the newly-

appointed attorney to familiarize himself or herself with the

case and with Mr. Jones.    See Pastore, 2018 WL 395490, at *5.

Moreover, as the Court has already recognized, transfer to

California would also increase costs for the Government.          In

short, as all the current “attorneys are based in New York

. . . , this factor suggests that keeping trial in Manhattan

will be less costly and more convenient for the parties.”

Blakstad, 2020 WL 5992347, at *5.

         h. Accessibility of Trial Location

     “The eighth factor, relative accessibility of the venues,

is neutral.”   Id.   New York and Los Angeles are two of the most

accessible locations in the United States, especially

considering the marvels of modern air travel and other public

transportation.   See, e.g., Stein, 429 F. Supp. 2d at 645.




                                   13
      Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 14 of 16



          i. Docket Conditions

     The ninth factor favors this case remaining in this

District.    This Court is available to try this case in November

2021, and the Southern District of New York safely has held

numerous jury trials already this year notwithstanding the

COVID-19 pandemic.    By contrast, assuming the Central District

of California has been able to hold jury trials as planned since

June, the Court has no information regarding how those trials

are being conducted, how trial dates are confirmed, how many

jury trials can be held at once, etc.        Additionally, based on

Mr. Jones’s representations, the Central District of California

experiences more case filings per judge--with comparable (albeit

slightly fewer) criminal filings per judge--than this District.

(See Def. Br. at 13.)     In essence, to transfer the case would

trade certainty of an available trial date for the mere

possibility that a trial could occur without significant delay.

That counsels against transfer.10

          j. Other Relevant Circumstances

     Finally, the tenth factor also does not support transfer.

For this factor, Mr. Jones primarily relies on the ongoing

COVID-19 pandemic, which he points out makes travel somewhat



     10See Stein, 429 F. Supp. 2d at 645-46 (“[T]his Court
already has scheduled trial in this case, ensuring that
defendants will receive ample attention regardless of docket
conditions.”).
                                    14
        Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 15 of 16



more difficult and limits the opportunities for in-person

interaction with his counsel.        (See Def. Br. at 14.)      The Court

recognizes those difficulties but still finds transfer

unwarranted.     Under the CARES Act, Mr. Jones will be able to

appear remotely for almost all proceedings in this matter except

for trial,11 which will allow him to maintain his parenting

responsibilities and minimize travel expenses.           Indeed, it has

become standard practice to conduct most criminal proceedings

via video or teleconference--even if the defendant and counsel

are located in the District--and Mr. Jones has already twice

appeared remotely in these proceedings.          And although Mr. Jones

and his counsel may not yet have met in person, Mr. Jones does

not suggest that they are not otherwise able to communicate

freely via telephone or videoconference.          Although trial

preparation may, understandably, be more difficult via remote

conferencing, it is by no means impossible.

  IV.     Conclusion

     In sum, although some of the Platt factors favor transfer,

most others do not.      Given the baseline rule that criminal


     11See Coronavirus Aid, Relief, and Economic Security Act,
Pub. L. No. 116-136, § 15002(b)(1), 134 Stat. 281, 528 (2020)
(authorizing the use of video conferencing for, among other
things, (1) “Initial appearances under Rule 5 of the Federal
Rules of Criminal Procedure,” (2) “Arraignments under Rule 10
of the Federal Rules of Criminal Procedure,” and (3)
“Appearances under Rule 40 of the Federal Rules of Criminal
Procedure”).
                                      15
     Case 1:21-cr-00059-LAP Document 37 Filed 08/05/21 Page 16 of 16



prosecutions generally are to be tried in the District in which

the charges are filed, the Court finds that Mr. Jones has not

carried his burden to show that fairness requires transfer.

Accordingly, Mr. Jones’s Rule 21(b) motion to transfer venue to

the Central District of California [dkt. no. 26] is DENIED.            The

Clerk of the Court shall close the open motion.

     The parties shall confer and propose, by letter, a

scheduling order for any remaining pre-trial motions, motions in

limine, etc.   The Court notes that the Government proposed such

a schedule on August 4, 2021, which defense counsel

understandably did not join due to the then-pending motion for

transfer.   (See Letter, dated Aug. 4, 2021 [dkt. no 36] at 1.)

SO ORDERED.

Dated:      August 5, 2021
            New York, New York


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   16
